BLUE, Judge.
The appellants challenge the trial court’s order granting the appellees’ motion for a temporary injunction staying arbitration proceedings. We reverse.
This court has recently decided a case involving a similar factual situation and the same defendant. See Marschel v. Dean Witter Reynolds, Inc., 609 So.2d 718 (Fla. 2d DCA 1992). In Marschel, we determined that the statute of limitations and repose defenses raised by Dean Witter should be determined by the arbitrators in accordance with the agreements executed by the parties, and reversed the trial court’s order granting Dean Witter’s motion for temporary injunction. This case involves the identical agreement, the same defendant, and similar arguments. Accordingly, we reverse the order and remand for further proceedings.
Reversed and remanded.
FRANK, A.C.J., and THREADGILL, J., concur.